DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Status of Claims 
Claims 1-20 of U.S. Application No. 17/679968 filed on 02/24/2022 have been examined. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1-20 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson. [US 9,076,105 A1], hereinafter referred to as Anderson.
As to Claim 1, 8 and 15, Anderson discloses a apparatus comprising: at least one memory ([see at least 0039 and 0040]) ; instructions; and a processor to execute the instructions ([see at least 0039 and 0043]) to: identify a developmentally delayed plant within a field based on information from a sensor, generate location data corresponding to a location of the developmentally delayed plant, and store the location data for remediation of the developmentally delayed plant ([see at least Fig. 6, 0055, 0060, 0082 and 0126]) .  

As to Claim 2 and 15, Anderson discloses a apparatus, wherein the processor is a first processor of a first work vehicle, and wherein the instructions cause the first processor to communicate the location data to a second processor of a second work vehicle, the second processor to execute second instructions stored in a second memory to cause, upon arriving at the location of the developmentally delayed plant with the second work vehicle, remediation of the developmentally delayed plant with a plant remediator ([see at least Fig. 6, 0035, 0037, 0055, 0060, 0082 and 0126]).  

As to Claim 3, 12 and 20, Anderson discloses a apparatus, wherein the processor is a first processor of a first work vehicle, and wherein the instructions cause the first processor to communicate second instructions to a second processor of a second work vehicle, the second processor to execute the second instructions to cause remediation of the developmentally delayed plant with a plant remediator during a subsequent field operation with the second work vehicle ([see at least Fig. 6, 0035, 0037, 0055, 0060, 0082, 0097, 0098 and 0126]).    

As to Claim 4 and 16, Anderson discloses a apparatus, further including a laser to remediate the developmentally delayed plant ([see at least 0070]).  

As to Claim 5, Anderson discloses a apparatus, wherein the location data is at least one of a local geographic coordinate or a global geographic coordinate associated with the developmentally delayed plant ([see at least 0138]).   

As to Claim 6 and 19, Anderson discloses a apparatus, wherein the instructions cause the processor to: determine an amount of delay of the developmentally delayed plant; and compare the amount of delay against a delay development threshold ([see at least Fig. 6, 0055, 0060, 0082 and 0126])

As to Claim 7, Anderson discloses a apparatus, wherein the instructions cause the processor to operate a plant remediator if the amount of delay does not meet the delay development threshold ([see at least Fig. 6, 0035, 0037, 0055, 0060, 0082, 0097, 0098 and 0126]).    

As to Claim 9, Anderson discloses a apparatus, further including at least one memory, wherein the processor circuitry is to retrieve the agricultural data from the at least one memory ([see at least 0059]).    

As to Claim 10, Anderson discloses a apparatus, wherein the agricultural data is at least one of an as-planted map, a first crop emergence map or a second crop emergence map for the field ([see at least 0097]).  

As to Claim 11, Anderson discloses a apparatus, wherein the processor circuitry is to identify the plant requiring remediation prior to a field operation ([see at least Fig. 6, 0055, 0060, 0082 and 0126]).
As to Claim 13, Anderson discloses a apparatus, further including at least one of a chemical spray, thermal spray, mechanical hoe, cutter, or flail ([see at least 0070, 0103 and 0104]).
As to Claim 14, Anderson discloses a apparatus, wherein the sensor is a camera, and wherein the processor circuitry is to determine the location of the plant requiring remediation based on image data from the camera ([see at least 0029, 0083 and 0132]).

As to Claim 17, Anderson discloses a apparatus, wherein the instructions cause the at least one processor to: calculate a cost of eliminating the at least one developmentally delayed plant; calculate an expected benefit of eliminating the at least one developmentally delayed plant; and if the expected benefit exceeds the cost, eliminate the at least one developmentally delayed plant ([see at least 0085, 0114, and 0116]).

As to Claim 18, Anderson discloses a apparatus, wherein the instructions cause the at least one processor to calculate the expected benefit using a change in crop yield for the field subsequent to elimination of the at least one developmentally delayed plant ([see at least 0085, 0114, and 0116]).

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAZAN A SOOFI whose telephone number is (469)295-9189.  The examiner can normally be reached on Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 572-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAZAN A SOOFI/Primary Examiner, Art Unit 3668